UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP (Exact name of registrant as specified in its charter) Maryland (Retail Opportunity Investments Corp.) Delaware (Retail Opportunity Investments Partnership, LP) (State or other jurisdiction of incorporation or organization) 26-0500600 (Retail Opportunity Investments Corp.) 94-2969738 (Retail Opportunity Investments Partnership, LP) (I.R.S. Employer Identification No.) 8905 Towne Centre Drive, Suite 108 San Diego, California (Address of principal executive offices) (Zip code) (858) 677-0900 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Retail Opportunity Investments Corp. Yes xNo o Retail Opportunity Investments Partnership, LP Yes xNo o (Retail Opportunity Investments Partnership, LP became subject to filing requirements under Section 13 of theSecurities Exchange Act of 1934, as amended, upon effectiveness of its Registration Statement on Form S-3 on June 3, 2013 and has filed all required reports subsequent to that date.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Retail Opportunity Investments Corp. Yes xNo o Retail Opportunity Investments Partnership, LP Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Retail Opportunity Investments Corp. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Retail Opportunity Investments Partnership, LP Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Retail Opportunity Investments Corp. Yes oNo x Retail Opportunity Investments Partnership, LP Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: 74,883,487 shares of common stock, par value $0.0001 per share, outstanding as of April 28, 2014. EXPLANATORY PARAGRAPH This report combines the quarterly reports on Form 10-Q for the quarter ended March 31, 2014 of Retail Opportunity Investments Corp., a Maryland corporation (“ROIC”), and Retail Opportunity Investments Partnership, LP, a Delaware limited partnership (the “Operating Partnership”) of which ROIC is the parent company and general partner.Unless otherwise indicated or unless the context requires otherwise, all references in this report to “the Company,” “we,” “us,” “our,” or “our company” refer to ROIC together with its consolidated subsidiaries, including the Operating Partnership.Unless otherwise indicated or unless the context requires otherwise, all references in this report to “the Operating Partnership” refer to Retail Opportunity Investments Partnership, LP together with its consolidated subsidiaries. ROIC operates as a real estate investment trust (“REIT”) and as of March 31, 2014, ROIC owned an approximate 95.9% partnership interest and other limited partners owned the remaining 4.1% partnership interest in the Operating Partnership.Retail Opportunity Investments GP, LLC, ROIC’s wholly-owned subsidiary, is the sole general partner of the Operating Partnership, and as the parent company, ROIC has the full and complete authority over the Operating Partnership’s day-to-day management and control. The Company believes that combining the quarterly reports on Form 10-Q of ROIC and the Operating Partnership into a single report will result in the following benefits: · facilitate a better understanding by the investors of ROIC and the Operating Partnership by enabling them to view the business as a whole in the same manner as management views and operates the business; · remove duplicative disclosures and provide a more straightforward presentation in light of the fact that a substantial portion of the disclosure applies to both ROIC and the Operating Partnership; and · create time and cost efficiencies through the preparation of one combined report instead of two separate reports. Management operates ROIC and the Operating Partnership as one enterprise. The management of ROIC and the Operating Partnership are the same. There are few differences between ROIC and the Operating Partnership, which are reflected in the disclosures in this report.The Company believes it is important to understand the differences between ROIC and the Operating Partnership in the context of how these entities operate as an interrelated consolidated company.ROIC is a REIT, whose only material asset is its ownership of direct or indirect partnership interests in the Operating Partnership and membership interest in Retail Opportunity Investments GP, LLC, which is the sole general partner of the Operating Partnership.As a result, ROIC does not conduct business itself, other than acting as the parent company of the Operating Partnership and issuing equity from time to time. The Operating Partnership holds substantially all the assets of the Company and directly or indirectly holds the ownership interests in the Company’s real estate ventures. The Operating Partnership conducts the operations of the Company’s business and is structured as a partnership with no publicly traded equity.Except for net proceeds from warrant exercises and equity issuances by ROIC, which are contributed to the Operating Partnership, the Operating Partnership generates the capital required by the Company’s business through the Operating Partnership’s operations, by the Operating Partnership’s incurrence of indebtedness (directly and through subsidiaries) or through the issuance of operating partnership units (“OP Units”). Noncontrolling interests is the primary area of difference between the Consolidated Financial Statements for ROIC and the Operating Partnership.The OP Units in the Operating Partnership that are not owned by ROIC are accounted for as partners’ capital in the Operating Partnership’s financial statements and as noncontrolling interests in ROIC’s financial statements.Accordingly, this report presents the Consolidated Financial Statements for ROIC and the Operating Partnership separately, as required, as well as Earnings Per Share / Earnings Per Unit and Capital of the Operating Partnership. This report also includes separate Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources, Item 4. Controls and Procedures sections and separate Chief Executive Officer and Chief Financial Officer certifications for each of ROIC and the Operating Partnership as reflected in Exhibits 31 and 32. - 1 - TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Financial Statements of Retail Opportunity Investments Corp.: Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 3 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three months ended March 31, 2014 and March 31, 2013 4 Consolidated Statements of Equity (Unaudited) for the three months ended March 31, 2014 5 Consolidated Statements of Cash Flow (Unaudited) for the three months ended March 31, 2014 and March 31, 2013 6 Consolidated Financial Statements of Retail Opportunity Investments Partnership, LP: Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 7 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three months ended March 31, 2014 and March 31, 2013 8 Consolidated Statements of Capital (Unaudited) for the three months ended March 31, 2014 9 Consolidated Statements of Cash Flow (Unaudited) for the three months ended March 31, 2014 and March 31, 2013 10 Notes to Consolidated Financial Statements (Unaudited) 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Part II. Other Information 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 42 - 2 - PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Balance Sheets March 31, 2014 (unaudited) December31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less:accumulated depreciation Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables, net Deposits Acquired lease intangible assets, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Term loan $ $ Credit facility Senior Notes Due 2023 Mortgage notes payable Acquired lease intangible liabilities, net of accumulated amortization Accounts payable and accrued expenses Tenants’ security deposits Other liabilities Total liabilities Commitments and contingencies — — Equity: Preferred stock, $.0001 par value 50,000,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value 500,000,000 shares authorized; and 73,345,317 and72,445,767 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in-capital Dividends in excess of earnings ) ) Accumulated other comprehensive loss ) ) Total Retail Opportunity Investments Corp. stockholders' equity Non-controlling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. - 3 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Operations and Comprehensive Income (unaudited) Three Months Ended March 31, Revenues Base rents $ $ Recoveries from tenants Mortgage interest — Other income Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General and administrative expenses Acquisition transaction costs Other expense (income) ) Total operating expenses Operating income Non-operating income (expenses) Interest expense and other finance expenses ) ) Equity in earnings from unconsolidated joint venture — Net income Net income attributable to non-controlling interests ) — Net Income Attributable to Retail Opportunity Investments Corp. $ $ Basic and diluted per share: $ $ Dividends per common share $ $ Comprehensive income: Net income $ $ Other comprehensive (loss) income Unrealized (loss) gain on swap derivative Unrealized swap derivative (loss) gain arising during the period ) Reclassification adjustment for amortization of interest expense included in net income Other comprehensive (loss) income ) Comprehensive income (loss) Comprehensive income attributable to non-controlling interests ) — Comprehensive income attributable to Retail Opportunity Investments Corp. $ $ See accompanying notes to consolidated financial statements. - 4 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statement of Equity (unaudited) Common Stock Shares Amount Additional paid-in capital Retained earnings (Accumulated deficit) Accumulated other comprehensive loss Non- controlling interests Equity Balance at December 31, 2013 $ $ $ ) $ ) $ $ Shares issued under the 2009 Plan 30 ) — Repurchase of common stock (39,005 ) (4 ) (574,155 ) — — — ) Stock based compensation expense — Proceeds from the exercise of warrants 64 — — — Adjustment to non-controlling interests ownership in Operating Partnership — — (8,837 ) — Cash dividends ($0.16 per share/unit) — — — (11,751,061 ) — ) ) Dividends payable to officers — — — (34,866 ) — — ) Net income attributable to Retail Opportunity Investments Corp. — Net income attributable to non-controlling interests — — Other comprehensive loss — (499,806 ) — ) Balance at March 31, 2014 $ $ $ ) $ ) $ $ See accompanying notes to consolidated financial statements. - 5 - RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Cash Flow (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net incometo cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and mortgage premiums, net ) Straight-line rent adjustment ) ) Amortization of above and below market rent ) ) Amortization relating to stock based compensation Provisions for tenant credit losses Equity in earnings from unconsolidated joint venture — ) Other noncash interest expense — Other — Change in operating assets and liabilities Restricted cash ) ) Tenant and other receivables ) ) Prepaid expenses ) ) Accounts payable and accrued expenses ) Other assets and liabilities, net 1,291,862 ) Net cash provided by operating activities 16,267,053 4,413,621 CASH FLOWS FROM INVESTING ACTIVITIES Investments in real estate ) ) Investments in mortgage notes receivables — ) Improvements to properties ) ) Deposits on real estate acquisitions ) Construction escrows and other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayments on mortgages ) ) Proceeds from draws on term loan/credit facility Payments on credit facility ) ) Proceeds from exercise of warrants Payments to acquire warrants — ) Distributions to OP Unitholders ) — Deferred financing and other costs ) ) Registration expenditures — ) Dividends paid to common stockholders ) ) Repurchase of common stock ) ) Retirement of options — ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Other non-cash investing and financing activities: Assumed mortgage at fair value $
